Citation Nr: 1815857	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for heart disorder, to include ischemic heart disease, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1966. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran seeks service connection for a heart disorder.  He asserts that service connection is warranted as a disability presumptively related to exposure to herbicide while serving in Vietnam.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

The Veteran was afforded a VA examination in August 2013.  At that time, the examiner remarked that the Veteran "does not have current pathology or diagnosis of ischemic heart disease or any heart condition" (emphasis added).  Subsequent VA treatment records show a July 2014 notation of "probable" coronary artery disease.  The Veteran submitted a September 2014 VA medical treatment record that includes notations of sinus bradycardia, inferior infarct, age undetermined, and an abnormal electrocardiogram (ECG).  He also reported that he underwent several ECGs at the VA hospital in Cincinnati, Ohio, which he stated showed scarring on his heart.  Given this additional evidence, the Veteran must be afforded a new VA examination to determine the nature and etiology of his current heart disorder(s).  

Additionally, the Veteran requested a Decision Review Officer (DRO) hearing in December 2014.  As that hearing has not been held, the claim must be remanded to afford the Veteran his requested hearing

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private treatment records pertinent to the claim, to include records and reports of all ECGs preformed at the VA medical center in Cincinnati in 2014.

2.  After completion of all necessary records development, schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of his current heart disorder(s).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on the examination results and review of the evidence, the examiner should identify all heart disorders that have been present since the Veteran filed his claim in August 2012.  If the examiner finds that the Veteran has a heart disorder, the examiner must opine whether the disorder is at least likely as not related to service.  If the examiner finds that the appellant does not have a heart disorder, the examiner must provide a full and complete explanation why a diagnosis is not appropriate, to include explanation of the relevancy of the Veteran's September 2014 findings of sinus bradycardia, inferior infarct, age undetermined, and an abnormal ECG.

For all opinions offered, the examiner must provide a full and complete rationale explaining the basis for the opinion.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  The RO should schedule the Veteran for a DRO hearing at the RO at the earliest available opportunity in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be included in the electronic claims file.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claim.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




